          Case 1:20-cv-03553-TNM Document 45 Filed 08/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JANE DOE,

      Plaintiff,
                                                      Civil Action No. 20-3553
 v.
                                                      (TNM) Judge Trevor N.
 MERRICK GARLAND,
 Attorney General of the United States, et al.,       McFadden

      Defendants.
                                                      Date: August 24, 2021


          PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME TO SUBMIT
         COMBINED OPPOSITION TO DEFENDANTS' MOTIONS TO DISMISS

        With the current extension of time given until August 30, 2021, counsel for Plaintiff Jane

Doe hereby request an additional 30 days to submit her responses to the Agency’s Motion to

Dismiss and Defendant John Smith’s Motion to Dismiss. Good cause for the extension exists

because both attorneys for the Plaintiff took a weeklong personal vacation during the month of

August that had been planned prior to the current scheduling order. Defendants in this case both

have filed motions for extensions of time to respond to the Plaintiff’s Complaint and Amended

Complaint thereby making the response period for the pending motions during Plaintiff’s

counsel’s time away from the practice of law. Plaintiff consented to each of the Defendants

requests for extensions of time.

         Furthermore, counsel for the Plaintiff have almost twenty (20) depositions scheduled in

two separate matters between August 31st and September 17th. This deposition schedule will

consume most of the time of the attorneys during the first two week of September which is why

an additional 30 days is being requested.
          Case 1:20-cv-03553-TNM Document 45 Filed 08/24/21 Page 2 of 2




        This case involves various complex legal issues. Each brief necessary to respond to the

Defendants’ Motions to Dismiss will likely be in excess of forty (40) pages. Because Plaintiff’s

counsel is a small law firm, the response to these motions will require the attention of both

attorneys for the Plaintiff.

        After consulting with counsel for the Defendants, the Agency’s counsel consents to this

motion for an extension of time whereby Plaintiff would file her response by September 30,

2021. Counsel for John Smith does not consent to a 30-day extension, rather only a two-week

extension.

         Plaintiff has received two extensions throughout this case, one on May 5, 2021, and one

on July 19, 2021

        Plaintiff therefore moves the Court to set a briefing schedule in which Plaintiff’s response

to the Defendants Motions to Dismiss is due September 30 and Defendants’ replies are due

November 6.


This the 24th day of August 2021.

                                                      Respectfully submitted,

                                                      /s/ David J. Shaffer, Esq.
                                                      David J. Shaffer
                                                      D.C. Bar Number 413484

                                                      /s/ Kelley Brooks Simoneaux, Esq.
                                                      Kelley Brooks Simoneaux
                                                      D.C. Bar Number 187844

                                                      David Shaffer Law,
                                                      PLLC1629 K. St. NW,
                                                      Suite 300
                                                      Washington D.C. 20006

                                                      Attorneys for Plaintiff
